Citation Nr: 1714974	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), for the period prior to August 9, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, for the period from August 9, 2010, to October 24, 2014.

3.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, from October 24, 2014.

4.  Entitlement to service connection for a traumatic brain injury (TBI) claimed as a head injury.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period on appeal prior to July 14, 2010.

9.  Entitlement to a TDIU for the period from July 14, 2010.

10.  Entitlement to a compensable evaluation for right ear hearing loss.

11.  Entitlement to service connection for cataracts, to include as due to exposure to herbicide agents.

12.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents.

13.  Entitlement to service connection for dermatophytosis, to include as due to exposure to herbicide agents.

14.  Whether new and material evidence has been received to reopen a claim for service connection for malaria.

15.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine osteoarthritis.

16.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine osteoarthritis.

17.  Entitlement to an initial evaluation in excess of 20 percent for hepatitis C.

18.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

19.  Entitlement to an initial compensable evaluation for a healed left neck scar due to trauma.

20.  Entitlement to an evaluation in excess of 10 percent for bilateral tinnitus.

21.  Entitlement to a temporary total evaluation for convalescence or hospital treatment.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.

This appeal is before the Board of Veterans' Appeals (Board) from December 2009, October 2011, July 2013, January 2015, and June 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues of entitlement to a TDIU for the period on appeal prior to July 14, 2010, entitlement to a temporary total evaluation for convalescence or hospital treatment, and entitlement to increased evaluations for lumbar spine osteoarthritis, cervical spine osteoarthritis, hepatitis C, diabetes mellitus, a left neck scar, bilateral tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 9, 2010, the Veteran's PTSD was productive of symptoms occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not more severe than such.

2.  From August 9, 2010, to October 24, 2014, the Veteran's PTSD was productive of symptoms no more severe than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  From October 24, 2014, the Veteran's PTSD was productive of symptoms no more severe than occupational and social impairment with reduced reliability and productivity.

4.  A TBI arose in service.

5.  Hypertension is not related to service, diabetes mellitus, or exposure to herbicide agents.

6.  Erectile dysfunction is not related to service, diabetes mellitus, or exposure to herbicide agents.

7.  Sleep apnea is not related to service or to exposure to herbicide agents.

8.  For the period from July 14, 2010, the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.

9.  At his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a compensable evaluation for right ear hearing loss.

10.  At his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for cataracts, to include as due to exposure to herbicide agents.

11.  At his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents.

12.  At his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for dermatophytosis, to include as due to exposure to herbicide agents.

13.  At his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for malaria.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, prior to August 9, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, from August 9, 2010, to October 24, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, from October 24, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for service connection for a TBI claimed as a head injury have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for erectile dysfunction, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).

8.  For the period from July 14, 2010, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

9.  The criteria for withdrawal of the appeal for entitlement to a compensable evaluation for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of the appeal for entitlement to service connection for cataracts, to include as due to exposure to herbicide agents, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for withdrawal of the appeal for entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

12.  The criteria for withdrawal of the appeal for entitlement to service connection for dermatophytosis, to include as due to exposure to herbicide agents, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

13.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated May 2009, October 2009, December 2010, and October 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

With respect to the claim of entitlement to service connection for a TBI, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

The Veteran was provided VA examinations of his PTSD in May 2009, January 2011, and October 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges the letter from the Veteran's attorney, dated April 26, 2016, which requests information concerning the credentials of the January 2011 VA mental disorders examination.  It is conceded that the Board's January 26, 2017, enclosing a copy of the claims file is not responsive to this request.  The Board regrets this oversight.  However, in view of the favorable decision herein for issues evaluated in that examination, (which includes grants service connection for TBI, partially awards a higher for service-connected PTDD, and awards TDIU), the Board finds there is no prejudice to the Veteran; and that delaying this decision to fulfill this request would only holdup the remittance of valuable monetary benefits for which he is entitled. 

With regard to hypertension, erectile dysfunction, and sleep apnea, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that hypertension, erectile dysfunction, or sleep apnea are related to service, diabetes mellitus, or exposure to herbicide agents, and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

PTSD

The Veteran seeks increased ratings for his PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's initial 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

The Veteran's subsequent 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran underwent a VA examination in May 2009.  He reported flashbacks, sleep difficulties, nightmares, and startle response.  He reported intrusive thoughts and avoidance of information regarding any type of war.  He indicated that he is at times socially withdrawn, irritable, and angry.  He stated he has had difficulty maintaining jobs.  He reported a mild decrement concerning his concentration, memory, and decisiveness.  He did not attribute these symptoms to his reported head injury.  He reported hypervigilance, sitting with his back to the wall and being wary and suspicious in public.  On examination, the examiner considered the Veteran a truthful and reliable historian.  Behavior was normal and no psychomotor abnormalities were noted.  No memory deficit could be elicited.  Mood and affect were pleasant, but he became sad as he described his traumatic stressors.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner diagnosed chronic mild PTSD and assigned a GAF score of 55.  The examiner noted that the Veteran was able to sustain employment because he was the owner of his own business.  He nevertheless had difficulty getting along with other people and became irritable when required to work in a structured setting with others.

VA treatment records reflect that in June 2010 the Veteran reported problems with memory and his temper.  He stated that he isolated and avoided triggers such as war movies and conversations.  He reported irritability, hypervigilance, and startle response.  On examination mood was euthymic and affect was mood congruent.  He did not exhibit any memory difficulties on testing.  He was diagnosed with PTSD and assigned a GAF score of 60.  He was prescribed medication.  In July 2010, he reported improved irritability and lack of nightmares since starting medication.  He requested and received an increase in medication to further improve irritability.  He denied depression or manic symptoms and had no significant problems with sleep or appetite.  His mood was euthymic with full range of affect.  Insight and judgement were not impaired.  

In a statement received on August 9, 2010, the Veteran reported that his PTSD was worse than the initial evaluation.  He noted that the dosage in his medication had been increased. 

VA treatment records reflect that in September 2010 the Veteran reported that his increased medication did not improve his irritability and requested and received an additional increase.  In October 2010 he reported that his anxiety, irritability, and nightmares were under control with the new medication levels.

The Veteran underwent another VA examination in January 2011.  He reported that his most serious symptoms were continuing irritability and outbursts of anger.  He stated that he is quick to argue in almost setting, and that he and his wife argue frequently.  He reported sleep difficulties and nightmares, and a continuation of all symptoms reported at his May 2009 examination.  On examination, mood and affect were alternately irritable and pleasant.  No memory deficit could be elicited.  The examiner diagnosed chronic PTSD and assigned a GAF score of 53.  The examiner noted that the Veteran was able to work if relatively isolated, but was not able to actively participate in group settings or provide leadership skills. 

VA treatment records reflect that in January 2011, the Veteran reported that on medication his condition was under control, and that he had not "been back to Vietnam" at night since starting medication.  He denied depression, manic symptoms, sleep problems, appetite problems, or suicidal or homicidal ideation.  At a September 2011 appointment he reported that he continued to have good control of his PTSD symptoms with no nightmares and manageable daytime anxiety.  In April 2012 he reported an increase in his anger.  He requested and received increase in medication.  He denied depression, manic episodes, and suicidal or homicidal ideation.  In June 2012 he reported that he felt better following the increase in medication.  In January 2013 he reported that his PTSD was under control and did not need a change in medication, though he was having problems with forgetfulness.

The Veteran underwent another VA examination on October 24, 2014.  He reported nightmares controlled by medication and being frequently bothered by stimuli reminding him of Vietnam, as when helicopters pass overhead.  He reported avoidance of thinking about his trauma, but denied diminished interest in pleasurable activities.  He reported occasional depression and denied psychotic symptoms or suicidal or homicidal ideation.  He reported that his relationship with his wife and children was great and that he continued to be close to his siblings.  He had not worked since retiring in 2009.  The examiner noted symptoms of anxiety, re-experiencing, avoidance, hyperarousal, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Mood and affect were mildly euthymic.  The examiner diagnosed PTSD which was productive of occupational and social impairment with reduced reliability and productivity.

VA treatment records reflect that in December 2014 the Veteran reported that he was doing okay while on medication.  He denied depression or psychotic symptoms.  He denied suicidal or homicidal ideation or problems with sleep or appetite.  He missed his June 2015 appointment, and in August 2015 he reported no change in his symptoms.

At his May 2016 hearing, the Veteran reported difficulties with concentration and memory to the point that he can hardly function.  He reported mood swings and difficulty dealing with people, stating that 5 days a week were "bad days."  He reported that he does not socialize much due to his PTSD.  His wife reported that he exhibits odd behavior, memory loss, and anger outbursts.

For the period prior to August 9, 2010, the Board finds that an evaluation of 30 percent is warranted.  The currently assigned 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The 30 percent criteria more accurately represent the Veteran's symptoms, and his condition did not substantially worsen over this period.  From his May 2009 VA examination to his January 2011 VA examination, his GAF score decreased only from 55 to 53.  While in May 2009 the examiner stated that his PTSD was mild, both GAF scores are indicative of moderate symptoms.  In the interim, a VA treating psychiatrist assigned a GAF score of 60 in June 2010.  Throughout this time, the Veteran consistently reported periods of irritability which the May 2009 examiner stated would impair his ability to function in a structured work environment.  For these reasons, the Board finds that an evaluation of 30 percent is warranted for the Veteran's PTSD prior to August 9, 2010.

For the period prior to October 24, 2014, inclusive of the period prior to August 9, 2010, the Board finds that an evaluation in excess of 30 percent is not warranted.  As stated above, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Higher ratings are available for occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or total occupational and social impairment.  The evidence weighs against a finding of manifestations of such severity.  Throughout this period, the Veteran consistently reported to his VA treating psychiatrist that he was functioning well.  While he reported numerous symptoms at his VA examinations, in treatment he consistently stated that he had the most trouble with irritability, sleep difficulties, and nightmares, all of which were relatively controllable with medication.  He reported additional symptoms such as memory loss, hypervigilance, and avoidance of reminders of war, but throughout reported that he was doing okay.  He did not suffer panic attacks or impaired judgment or thinking.  Behavior, self-care, and conversation were consistently reported as normal.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's PTSD for the period prior to October 24, 2014.

For the period from October 24, 2014, the Board finds that an evaluation in excess of 50 percent is not warranted.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity.  Higher ratings are available for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, or for total occupational and social impairment.  The evidence weighs against a finding of manifestations of such severity.  The October 2014 VA examiner found that his symptoms met the 50 percent criteria.  Since that time, VA treatment records indicate that he continued to report that he was doing well on medication.  While there is evidence that his irritability and anger would cause deficiencies in work, he continues to maintain his relationships with his wife, his children and his siblings.  He reported mood swings at his hearing, but his treatment records do not reflect severe deficiencies in judgment or mood.  He has never been hospitalized, been a danger to himself or others, or reported any panic attacks.  His cognitive difficulties have not kept him from functioning independently.  For these reasons, the Board finds that an evaluation in excess of 50 percent is not warranted for the Veteran's PTSD for the period from October 24, 2014.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including irritability, anger, depression, anxiety, memory loss, nightmares, sleep difficulties, isolation, and hypervigilance, are specifically contemplated by or the anticipated consequences of the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

For certain diseases with a relationship to herbicide agent exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran is not claiming any disability to which this presumption applies.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

TBI

The Veteran claims service connection for a head injury.

Service treatment records do not reflect any head injury in service.  In January 1966 he reported a headache that lasted for two days accompanied by blurry vision.  In the report of medical history accompanying his June 1968 separation examination, the Veteran denied having ever experienced a head injury.  No abnormality or head injury was noted on the June 1968 separation examination report.

VA treatment records reflect that in March 2009 the Veteran reported not having seen a medical provider for over 20 years.  He stated that he had suffered a head injury in Vietnam.  An April 2009 CT scan was unremarkable except for probable carotid artery calcifications.

In an April 2009 statement, the Veteran reported that since he was hit in the head during a rocket attack in 1968, he had suffered severe headaches.

As discussed above, at his May 2009 VA mental health examination, the Veteran reported an in-service head injury.  He stated that the injury did not cause him to lose consciousness.  While he reported a mild decrement concerning his concentration, memory, and decisiveness, he did not attribute these symptoms to his head injury.  The examiner diagnosed a TBI but noted that the Veteran exhibited no clinical sequelae, subjective symptoms, or cognitive impairment as a result of the TBI.

VA treatment records reflect that in May 2009 the Veteran reported headaches since 1967.  A January 2010 treatment records reflects that his headaches had resolved.

In a February 2010 statement, the Veteran reported that in November 1967 he was serving as a combat cameraman.  He stated he photographed an explosion so powerful that it blew him into the air causing head injuries.  He stated he was treated for blood loss and awarded a purple heart.  In an August 2010 statement, he reported that he has suffered headaches since this incident.

As discussed above, at his January 2011 VA mental health examination the examiner again found that the Veteran suffers from a TBI without organic cognitive or amnestic sequelae.

The Veteran underwent a VA examination for TBI in August 2014.  He reported that in November 1967 in Vietnam, his base was overrun and he took refuge in the ammunition storage unit.  A mortar hit threw him up in the air and he landed on his head losing consciousness.  When he came to he was receiving a blood transfusion and experienced tinnitus and severe headaches.  The examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Judgment and motor activity were normal and social interaction was routinely appropriate.  He reported being often disoriented to two or more aspects.  Visual spatial orientation was moderately impaired.  Chronic headaches and other subjective symptoms caused mild impairment.  Stuttering, confusion, and inability to do simple math caused occasional impairment.  There was occasional impairment of comprehension or expression.  Consciousness was normal.  Residuals consisted of headaches and PTSD.  The examiner was unable to state whether the Veteran's current complaints and abnormal behavior were due to a remote head injury, his PTSD, or a new diagnosis of dementia without resorting to speculation.  The examiner recommended a neuropsychological examination to rule out dementia or other neurological problems.  The examiner then opined that it was less likely than not that his current problems were due to a remote head injury.  This opinion was based on the rationale that the record showed that these symptoms were new in onset since 2011 and therefore did not start in service.

The Veteran underwent a VA examination for headaches in October 2014.  He reported being hit in the head by shrapnel in November 1967, and having suffered worsening headaches ever since.  He reported pulsating or throbbing pain on both sides of the head which worsens with physical activity.  He reported sensitivity to light and sound associated with his headaches, which last more than 2 days.  The examiner diagnosed migraine headaches. 

At his October 2014 VA examination for PTSD, the examiner found that the Veteran had a diagnosed TBI.  The examiner further stated that the Veteran's memory problems, tinnitus, recurrent headaches, and sensitivity to light are attributed to his TBI, while his anxiety, disturbance of mood, difficulty with relationships, and difficulty with stressful situations were attributable to his PTSD.

The Board finds that the evidence is at least in equipoise as to whether a TBI arose in service.  Despite the lack of corroboration in his service treatment records, the Veteran's reported in-service head injury is conceded.  He served in combat and has already been awarded service connection for other disabilities based on the same reported incident.  Multiple VA examiners have determined that the Veteran suffered a TBI.  While some conclude that there are no current residuals, the Veteran has consistently reported headaches since service.  The August 2014 VA examiner opined that current symptoms were not related to an in-service injury because there was no onset until 2011.  This opinion fails to account for the Veteran's reports of headaches prior to 2011.  Furthermore, the examiner contradicted this opinion when finding an inability to state whether the Veteran's current complaints and abnormal behavior were due to a remote head injury, his PTSD, or a new diagnosis of dementia without resorting to speculation.  The examiner additionally recommended a neuropsychological examination to rule out dementia or other neurological problems.  There is no indication that such an examination ever occurred.  While the Board recognizes that there are conflicting opinions as to the relationship between service, PTSD, and reported cognitive difficulties, at the very least the Veteran has consistently reported headaches due to a TBI.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether a TBI arose in service, and service connection is therefore granted.

Hypertension

The Veteran claims service connection for hypertension.  In his August 2010 claim, he stated that his hypertension was caused by Agent Orange and associated with his diabetes mellitus.

Service treatment records do not reflect any hypertension or elevated blood pressure.  The Veteran does not contend that his hypertension arose in service.

VA treatment records reflect that in March 2009 the Veteran reported not having seen a medical provider for over 20 years.  He was diagnosed with hypertension.

In an April 2009 statement, the Veteran reported that he was diagnosed with hypertension in March 2009.

VA treatment records reflect that in May 2009 the Veteran's hypertension was stable on medication.  In August 2014, the Veteran was diagnosed with new onset diabetes mellitus, for which he has since been awarded service connection.  Records from September 2014 indicate that hypertension continued to be under control with current medication.

The Board finds that the evidence weighs against a finding that hypertension is related to service, diabetes mellitus, or exposure to herbicide agents.  The evidence is clear that hypertension was diagnosed in March 2009, and the Veteran does not dispute this.  The only indication that hypertension is related to diabetes mellitus is a conclusory statement by the Veteran.  Given that treatment records clearly establish that hypertension was diagnosed more than five years before the onset of diabetes mellitus and did not subsequently worsen, the Board finds that the evidence weighs against any secondary relationship.  Similarly, the Veteran has stated his belief that hypertension was caused by his exposure to herbicide agents in Vietnam.  Hypertension is not a disability for which presumptive service connection is available based on herbicide agent exposure.  The Board notes that, absent such a presumption, the Veteran may establish service connection on a direct basis if the evidence shows that his current hypertension was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  Beyond the Veteran's conclusory statements, however, there is no evidence in the record of any such relationship.  For these reasons, the Board finds that the evidence weighs against a finding that hypertension is related to service, diabetes mellitus, or exposure to herbicide agents.  Service connection is therefore denied.

Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction.  In his August 2010 claim, he stated that his erectile dysfunction was caused by Agent Orange and associated with his diabetes mellitus.

Service treatment records do not reflect any erectile dysfunction.  The Veteran does not contend that his erectile dysfunction arose in service.

VA treatment records reflect that in March 2009 the Veteran reported not having seen a medical provider for over 20 years.  He was diagnosed with erectile dysfunction.  Records from May 2009 reflect that he reported ongoing erectile dysfunction for 5 years.

The Board finds that the evidence weighs against a finding that erectile dysfunction is related to service, diabetes mellitus, or exposure to herbicide agents.  The evidence is clear that erectile dysfunction was diagnosed in March 2009, and the Veteran does not dispute this.  The only indication that erectile dysfunction is related to diabetes mellitus is a conclusory statement by the Veteran.  Given that treatment records clearly establish that erectile dysfunction was diagnosed more than five years before the onset of diabetes mellitus and there is no indication of a subsequently worsening, the Board finds that the evidence weighs against any secondary relationship.  Similarly, the Veteran has stated his belief that erectile dysfunction was caused by his exposure to herbicide agents in Vietnam.  Erectile dysfunction is not a disability for which presumptive service connection is available based on herbicide agent exposure.  The Board notes that, absent such a presumption, the Veteran may establish service connection on a direct basis if the evidence shows that his current erectile dysfunction was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  Beyond the Veteran's conclusory statements, however, there is no evidence in the record of any such relationship.  For these reasons, the Board finds that the evidence weighs against a finding that erectile dysfunction is related to service, diabetes mellitus, or exposure to herbicide agents.  Service connection is therefore denied.

Sleep Apnea

The Veteran claims service connection for sleep apnea.  In his January 2012 claim, he stated that his sleep apnea was caused by medication for a service-connected disability.  In an August 2012 statement, the Veteran included sleep apnea among a list of disabilities he attributed to his exposure to herbicide agents.

Service treatment records do not reflect any symptoms of or treatment for sleep apnea.  In the report of medical history accompanying his June 1968 separation examination, the Veteran denied having ever experienced frequent trouble sleeping.  No sleep disability was noted on the June 1968 separation examination report.

VA treatment records reflect that in March 2009 the Veteran reported not having seen a medical provider for over 20 years.  He reported a sleep disturbance and was referred for a sleep study.  In June 2012 he was issued a continuous positive airway pressure machine (CPAP) for a diagnosis of obstructive sleep apnea.

At his May 2016 hearing the Veteran stated his belief that his in-service head and neck injuries caused his obstructive sleep apnea.

The Board finds that the evidence weighs against a finding that sleep apnea is related to service.  The only evidence for any relationship between sleep apnea and service are the Veteran's statements of his belief that it was caused by either herbicide agents or his in-service head and neck injury.  As to herbicide agents, sleep apnea is not a disability for which presumptive service connection is available based on herbicide agent exposure.  The Board notes that, absent such a presumption, the Veteran may establish service connection on a direct basis if the evidence shows that his current sleep apnea was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  Beyond the Veteran's conclusory statements, however, there is no evidence in the record of any such relationship.  Furthermore, the Veteran has failed to provide any evidence beyond his statements that his in-service neck injury could cause sleep apnea decades after separation from service.  He has not explained any mechanism by which a past traumatic injury could be related to his current obstructive sleep apnea.  For these reasons, the Board finds that the evidence weighs against a finding that sleep apnea is related to service or exposure to herbicide agents, and service connection is therefore denied.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his February 2015 application for a TDIU, the Veteran reported that he has been too disabled to work since December 2009, due to his service-connected lumbar spine osteoarthritis, cervical spine osteoarthritis, PTSD, bilateral tinnitus, and hepatitis C.  In a June 2015 follow-up statement he reported that when he last worked he was self-employed from June 2004 through June 2009.

The Veteran has submitted a report from an October 2015 evaluation for employability with a private certified vocational rehabilitation counselor.  The counselor opined that age and service-connected disabilities presented several barriers to returning to his prior work or employment in general.  The primary concern was his psychological issues, especially his social and anger management deficits.  He is somewhat isolative and has difficulty forming relationships.  Of further concern were functional limitations, including his limited ability to walk, stand, or sit for periods of time.  The counselor found that the Veteran had not been employable since 2009.

The Board finds that TDIU is warranted as of July 14, 2010.  Effective this date, the Veteran is in receipt of a 30 percent rating for PTSD, a 20 percent rating for cervical spine osteoarthritis, a 20 percent rating for lumbar spine osteoarthritis, a 10 percent rating for bilateral tinnitus, and a noncompensable rating for right ear hearing loss.  This date is also the date of receipt of his claim for service connection for a TBI, granted herein.  As of this date the Veteran is therefore in receipt of a combined evaluation of 60 percent, in addition to the rating to be assigned for TBI, with further evaluations subsequently added as he was awarded service connection for hepatitis C, diabetes mellitus, and a left neck scar.  Because PTSD, tinnitus, and osteoarthritis of the cervical and lumbar spine have all been attributed at least in part to the same November 1967 incident, they are considered as one disability for the purposes of 38 C.F.R. § 4.16(a) and the Veteran meets the requirements for a schedular TDIU as of July 14, 2010.  The October 2015 opinion of the vocational rehabilitation counselor is highly probative.  Specifically, the opinion that the Veteran's psychological issues impede his ability to be employed, chiefly his irritability and anger, is consistent with the findings in the reports of the Veteran's PTSD VA examinations.  For these reasons, the Board finds that for the period from July 14, 2010, the evidence is at least in equipoise that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.  A TDIU for this period is therefore granted.

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his May 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to a compensable evaluation for right ear hearing loss, entitlement to service connection for cataracts, a prostate disability, and dermatophytosis, and whether new and material evidence has been submitted to reopen a claim for service connection for malaria.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

An initial evaluation of 30 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, prior to August 9, 2010, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, from August 9, 2010, to October 24, 2014, is denied.

An evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, from October 24, 2014, is denied.

Service connection for a TBI claimed as a head injury is granted.

Service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as due to exposure to herbicide agents or as secondary to diabetes mellitus, is denied.

Service connection for sleep apnea is denied.

For the period from July 14, 2010, a TDIU is granted.

The appeal on the issue of entitlement to a compensable evaluation for right ear hearing loss has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for cataracts, to include as due to exposure to herbicide agents, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a prostate disability, to include as due to exposure to herbicide agents, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for dermatophytosis, to include as due to exposure to herbicide agents, has been withdrawn and is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen a claim for service connection for malaria has been withdrawn and is dismissed.


REMAND

Prior to July 14, 2010, the Veteran was not service connected for his lumbar and cervical spine disabilities, and his combined evaluation for this period was thus 40 percent.  Furthermore, no claim being remanded was filed prior to this date, nor was the Veteran's claim for service connection for TBI.  As such, his TDIU claim is not intertwined with any undecided issue.  He therefore during this period does not meet the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), and the Board may not grant an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  

At this point the Board reiterates that the October 2015 employability evaluation found that This evidence indicates that prior to meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the Veteran may have been unable to obtain substantially gainful employment due to one or more service-connected disabilities.   As such, for the period on appeal prior to February 14, 2011, the TDIU claim must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Additionally, a January 2015 rating decision among other issues granted service connection for lumbar spine osteoarthritis with a 20 percent rating, for cervical spine osteoarthritis with a 20 percent rating, for hepatitis C with a 20 percent rating, for diabetes mellitus with a second-stage 20 percent rating, and a left neck scar with a noncompensable rating.  The Veteran submitted a timely February 2015 notice of disagreement.  Subsequently, a June 2015 rating decision among other issues denied an evaluation in excess of 10 percent for bilateral tinnitus and temporary total evaluations for convalescence or hospital treatment.  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreements have not been satisfied.  The receipt of the notices of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU for the period on appeal prior to July 14, 2010, to the Director of the Compensation Service for consideration of whether an extraschedular TDIU is warranted for that period. 
 
2.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

3.  Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to increased evaluations for his lumbar spine osteoarthritis, cervical spine osteoarthritis, hepatitis C, diabetes mellitus, left neck scar, and bilateral tinnitus, as well as entitlement to a temporary total evaluation for convalescence or hospital treatment.  If, and only if, the Veteran perfects the appeal to any issues, such issues must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


